rik.   n   f'1 "I\
                                         4:       r :r A
                                         it INI4tEt4iell                                    08/17/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 21-0395


                                          OP 21-0395
                                                                          FILED
L.B. individually and on behalf of D.B., a Minor,
                                                                           AUG 1 7 2021
                                                                         Bowen Greenwood
              Plaintiff and Appellant,                                 Clerk of Suprern.a Court
                                                                          State of Montana


       v.
                                                                    ORDER
UNITED STATES OF AMERICA;BUREAU OF
INDIAN AFFAIRS;DANA BULLCOMING,
agent of the Bureau of Indian Affairs sued in his
individual capacity,

              Defendants and Appellees.


       In accordance with M. R. App. P. 15, the Ninth Circuit Court of Appeals has
certified to this Court the following question oflaw, which has arisen in that court's Cause
No. 20-35514:
       Under Montana law, do law-enforcement officers act within the course and scope
of their employment when they use their authority as on-duty officers to sexually assault
members of the public?
       This Court accepts the certified question on the relevant facts set forth in the Ninth
Circuit Court's certification of the question. In accordance with M. R. App. P. 15(4), we
reserve any determination whether to reformulate the question pending full consideration
of the issue. We will answer the question in due course following briefing.
       IT IS THEREFORE ORDERED that the parties shall, in accordance with the
Montana Rules of Appellate Procedure, prepare, file, and serve briefs addressing the
certified question set forth above, with the opening brief of the Plaintiff and Appellant to
be filed within 30 days of the date of this Order. Thereafter, additional briefing shall
proceed in accordance with the Montana Rules of Appellate Procedure.
      The Clerk is directed to provide copies of this Order to all counsel of record for the
parties in the Ninth Circuit Court of Appeals Cause No. 20-35514, and to the Clerk of
Court for the Ninth Circuit Court of Appeals.
      DATED this 1 t'clay of August, 2021.




                                                               Chief Justice


                                                   e9oi xi 411,
                                                     -6/
                                                       1-0•-•

                                                 g
                                                                  Justices